         Case 1:21-cr-00062-JEB Document 21-1 Filed 04/19/21 Page 1 of 2




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                     April 19, 2021

Via Email
Ubong Akpan
Federal Public Defender for the District of Columbia
625 Indiana Ave, NW
Washington, DC 20004
Ubong_akpan@fd.org

       Re:        United States v. Thomas Baranyi
                  Case No. 1:21-cr-00062-JEB

Dear Counsel:

       The following materials were provided in discovery today:

             1. CD of defendant’s phone (mailed via FedEx)
             2. TD Bank subpoena returns
             3. Extracted videos from defendant’s phone (23 files, zipped)
             4. Extracted photos from defendant’s phone (11 files, zipped)
             5. Text message threads from defendant’s phone (7 files)
             6. MARKED HIGHLY SENSITIVE -- U.S. Capitol Police surveillance
                footage (20 files, zipped)
             7. Additional open-source videos (2 files)
             8. Social media posts about the defendant (3 files)

       These materials are subject to the Protective Order in this case.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       I will forward additional discovery as it becomes available. If you have any questions,
         Case 1:21-cr-00062-JEB Document 21-1 Filed 04/19/21 Page 2 of 2




please feel free to contact me.

                                            Sincerely,


                                            _______________________
                                            Candice C. Wong
                                            Assistant United States Attorney
                                            202-252-7849
                                            Candice.wong@usdoj.gov




                                        2
